Citation Nr: 0028196	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a rash on the hands.

2.  Entitlement to an initial evaluation in excess of 
10 percent for calluses of the left foot.

3.  Entitlement to an initial evaluation in excess of 
10 percent for calluses of the right foot.

4.  Entitlement to an initial compensable evaluation for 
residuals of frostbite of both hands prior to January 12, 
1998.

5.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of frostbite of the right hand as of 
January 12, 1998.

5.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of frostbite of the left hand as of 
January 12, 1998.

6.  Entitlement to an initial evaluation in excess of 
10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from July 1970 to July 1988.

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO granted service connection 
for calluses on the left foot, calluses on the right foot, 
residuals of frostbite of both hands, and hemorrhoids, and 
assigned noncompensable evaluations to each disability, 
effective May 23, 1994, the date of claims.  The RO also 
denied entitlement to service connection for a rash on both 
hands.

In September 1995 the RO, in pertinent part, granted a 
10 percent disability evaluation for calluses of the left 
foot and calluses of the right foot, effective May 23, 1994.  
The RO affirmed the other determinations previously entered.

In June 1996 the RO affirmed the determinations previously 
entered.

In June 1997 the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.

In October 1997 the Board remanded to the RO, in pertinent 
part, the claims of entitlement to initial evaluations in 
excess of those assigned by the RO for calluses of the right 
foot, calluses of the left foot, residuals of frostbite of 
both hands, and hemorrhoids, and service connection for a 
skin disorder, claimed as a rash on the hands, for additional 
development and adjudicative actions.

In January 1999 the RO reclassified the service-connected 
disability of residuals of frostbite of both hands as two 
separate disabilities of residuals of frostbite of the right 
hand and residuals of frostbite of the left hand and a 
granted a 10 percent evaluation for each hand, effective 
January 12, 1998.  The RO also granted entitlement to service 
connection for bilateral tinea pedis and onychomycosis and 
assigned a noncompensable evaluation, effective July 25, 
1995.  As to the other issues on appeal, the RO affirmed the 
determinations previously entered.  The RO deferred 
consideration of the claim of entitlement to an initial 
compensable evaluation for hemorrhoids.

The veteran did not submit a notice of disagreement following 
the grant of service connection for bilateral tinea pedis and 
onychomycosis, and thus this claim is not otherwise 
considered part of the current appellate review.

In March 2000, the RO granted entitlement to an initial 
compensable evaluation of 10 percent for hemorrhoids 
effective from May 23, 1994.

The case has been returned to the Board for further appellate 
review. 

In August 2000, the RO forwarded additional records submitted 
by the veteran following the issuance of the March 2000 
supplemental statement of the case.  

However, in the August 2000 informal hearing presentation, 
the veteran's representative, waived the right for the 
additional evidence to be first considered by the RO.  
Accordingly, the Board may proceed with appellate review of 
the veteran's claims.  38 C.F.R. §§ 19.37(b), 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder, claimed as a rash on the hands, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  Calluses of the left foot are manifested by no more than 
mild symptoms.

3.  Calluses of the right foot are manifested by no more than 
mild symptoms.

4.  Prior to January 12, 1998, residuals of frostbite of both 
hands were manifested by mild symptoms of bilateral 
involvement.

5.  As of January 12, 1998, residuals of frostbite of the 
right hand are manifested by no more than mild symptoms.

6.  As of January 12, 1998, residuals of frostbite of the 
left hand are manifested by no more than mild symptoms.

7.  Hemorrhoids are manifested by intermittent internal and 
external hemorrhoids with bleeding two times per week.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, claimed as a rash on the hands, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 
10 percent for calluses of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).

3.  The criteria for an initial evaluation in excess of 
10 percent for calluses of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284.

4.  The criteria for an initial 10 percent evaluation for 
residuals of frostbite of both hands prior to January 12, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7122 (in effect prior to January 
12, 1998).

5.  The criteria for an initial evaluation in excess of 
10 percent for residuals of frostbite of the right hand as of 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(effective as of January 12, 1998).

6.  The criteria for an initial evaluation in excess of 
10 percent for residuals of frostbite of the left hand as of 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(effective as of January 12, 1998).

7.  The criteria for an initial evaluation in excess of 
10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1977 the veteran 
complained of a rash covering his body for the last week.  
The examiner stated that he had lesions around the belt line 
and groin area, legs, and arms.  The impression was scabies.

An August 1978 treatment report shows the veteran complained 
of a rash on his elbows which had started 10 days prior.  He 
stated it was itchy and irritable.  The examiner stated there 
was a red rash and entered an assessment of questionable skin 
problem.

Reports of medical examinations conducted in July 1967, 
September 1969, July 1970 and July 1984 reveal clinical 
evaluations of the skin were normal.  A May 1988 report of 
medical examination shows that clinical evaluation of the 
skin was abnormal.  The examiner noted the veteran had 
multiple scars on both hands.

A November 1986 treatment report shows the veteran complained 
of pain in both hands after exposure to the cold, stating 
that it might be frostbite.  Specifically, he reported his 
thumbs and the backs of both hands had a dull numbness and 
tingling feeling.  The examiner stated there were no changes 
in his skin, but that there were some subjective reports of 
decrease to pin prick over the dorsal surface.  The 
assessment was status post chilblains.

A May 1988 treatment report shows the veteran complained of 
an outbreak of blisters on his hands and feet, stating he had 
acquired this skin condition while in Vietnam.  No diagnosis 
was entered.

A July 1994 VA examination report shows the veteran reported 
he had difficulty with calluses on his feet since the 1970's.  
He stated he trimmed them on his own.  As to frostbite, he 
stated he was frostbitten in service.  He denied any peeling 
of his skin.  He stated he would get small bumps on his hand 
intermittently since Vietnam.  He denied any itching and 
stated they would go away on their own.

Physical examination revealed a few skin tags on the 
perirectal area.  The examiner stated the veteran had 
calluses under the right fifth and left fifth metatarsal 
heads.  There was no rash on the veteran's hands at that 
time.  Sensory examination was grossly normal.

The diagnoses entered were feet calluses with discomfort, 
frostbite injury to the hands with residuals of sensory 
radicular symptoms, and hemorrhoids with occasional 
recurrences of discomfort and hematochezia.  The examiner 
noted there was insufficient evidence to warrant the 
diagnosis of an acute or chronic rash problem.

A May 1995 record from a military medical facility shows the 
veteran had dry, flaky feet with hard calluses on the fifth 
metatarsal joints bilaterally.  The examiner stated the 
veteran's feet were scraped.

A June 1995 record from a military medical facility shows the 
veteran reported discomfort and itchiness around the anal 
area.  He reported he had undergone a hemorrhoidectomy in 
1973 and had been using Preparation H suppositories since 
that time.  Examination of the rectal area revealed no 
external hemorrhoids.  The examiner noted that he could not 
feel any internal hemorrhoids.  The assessment/diagnosis was 
probable hemorrhoids.

June 1995 and July 1995 military medical facility records 
show the veteran was seen with recurrent calluses on his 
feet.  

An August 1995 letter from a military physician states that 
he had been treating the veteran for chronic plantar 
keratosis involving painful plantar calluses and the use of 
soft insoles.

An October 1995 military medical facility record shows the 
veteran was seen for his routine callous trim.

A December 1995 letter from a VA physician indicates the 
veteran participated in the Agent Orange (AO) registry.  The 
examiner noted the veteran had hemorrhoids, but that it was 
not felt to have been related to AO exposure.

A February 1996 military medical facility record shows the 
veteran underwent a colonoscopy.  The examiner reported he 
had hemorrhoids.  The assessment was a normal examination.

April 1996 and June 1996 military medical facility records 
show the veteran was seen for his routine callous trim.

A September 1996 military medical facility record shows the 
veteran had rectal polyps.  The examiner stated he had 
external hemorrhoids.  The assessment was rectal polyps.

October and December 1996, February, March, June, 1997, 
September, and December 1997 military medical facility 
records show the veteran was seen for his routine callous 
trim.

In June 1997 the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he first had 
problems with his skin while in Vietnam, although he denied 
it was due to AO exposure.  He described that it would start 
out as pimples, pus would develop inside the pimples, and 
then it would drain and dry up, at which time, his skin would 
flake off.  He noted this occurred on his hands and 
especially his feet.  He stated he had skin problems every 
six or seven months.

The veteran stated his calluses had worsened over the years.  
He stated they were painful and he had to have them trimmed 
about once a month.  He testified he could not put direct 
pressure on his calluses because it was painful.

The veteran stated although he had surgery on his hemorrhoids 
in service, he had continued problems.  He noted he had a 
colonoscopy because they wanted to understand if his bleeding 
from that area was due to the hemorrhoids or something else.

The veteran stated he had been told he had internal 
hemorrhoids.  He stated he had bleeding from his anus 
approximately two times per week, which would show up on the 
toilet tissue.  He testified he had to use suppositories 
about twice a week.  He stated they itched occasionally and 
that when they flared up, it was painful for him to have a 
bowel movement.


The veteran testified that his hands bothered him all the 
time.  He complained when it would get cold, he would lose 
some feeling in his hands.  He stated his hands were affected 
on a daily basis when he is in a cold environment.

The veteran stated he could not walk long distances because 
his hemorrhoids and calluses would bother him.  

A June 1998 military medical facility record shows the 
veteran reported he had bleeding hemorrhoids.  Examination 
revealed an internal hemorrhoid.  The examiner entered an 
assessment of internal hemorrhoid.

An August 1998 VA examination report shows the veteran 
reported he had the calluses on his feet removed on a monthly 
basis.  He stated if he did not get the calluses removed, 
they would get large and it was difficult for him to 
ambulate.  As to his hemorrhoids, he reported he had a 
colonoscopy in August 1996, which revealed internal 
hemorrhoids.  He stated he had burning and blood two times 
per week, which symptoms would last for two days.  

The veteran stated his hands developed pain in them when he 
had been in cold weather in 1996.  He stated he was 
asymptomatic but that flare-ups would entail numbness and 
tingling over the dorsal hands and fingertips with the 
development of erythema on exposure to cold weather.  The 
examiner noted he was diagnosed with chilblains in November 
1986, but that the record showed no other treatment for his 
hands.  

The veteran reported he would develop red bumps on the 
lateral aspect of his fingers, which had recurred over the 
years since Vietnam.  He stated he treated himself with 
antifungal with good results.  The examiner noted that he had 
been diagnosed with vesicular eruption involving the lateral 
aspect of the fingers.  He further noted he had been 
diagnosed with dyshidrotic eczema.





Physical examination of the hands revealed the fingers to be 
cool and the palms to have palmar erythema.  The examiner 
stated the veteran had good radial pulses and no other 
cutaneous or nail abnormalities.  There was no loss of 
sensation over the hands, bilaterally, and he had full range 
of motion of his fingers in both hands.

Examination of the feet revealed punctate calluses over the 
left lateral foot and on the right foot under the fifth 
metatarsophalangeal joint.  The examiner noted the calluses 
were pared down and hardly noticeable.

Examination of the anus revealed no evidence of external 
hemorrhoids.  There was no palpable mass or fluctuance or an 
area of tenderness.

The examiner entered diagnoses of bilateral calluses on the 
feet, internal hemorrhoids, by history, with normal 
examination today, cold-induced injury to the hands and 
fingers with history of discomfort as described, and 
dyshidrotic eczema of the hands, by history and with no 
evidence of abnormalities on examination.

The examiner stated it was his opinion that the dyshidrotic 
eczema was less likely than not related to military service.  
He added there was no clear link between the development of 
such and the veteran's actual service in the military.  
Additionally, the examiner stated his calluses, hemorrhoids, 
and frostbite were all mild in severity.

An August 1998 military medical facility record shows the 
veteran was seen for his routine callous trim.  A separate 
August 1998 military medical facility record shows the 
veteran was diagnosed with hemorrhoidal bleeding.

An April 2000 military medical facility record shows that the 
veteran was instructed to use balm on his feet to control his 
"severe skin condition."


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for a skin disorder, 
claimed as a rash on the hands, must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.


The veteran claims he developed a skin problem on his hands 
when he was in Vietnam.  He is competent to complain that he 
had rashes on his hands during service, and the Board will 
concede such.  Additionally, the veteran has brought forth 
evidence of a current diagnosis of dyshidrotic eczema.  
However, the veteran's claim fails because he has not brought 
forth competent medical evidence of a nexus between the post 
service diagnosis of dyshidrotic eczema and service.  See 
Caluza, 7 Vet. App. 498.

In fact, there is negative evidence.  When the veteran was 
examined by VA in August 1998, the examiner stated it was his 
opinion, after having reviewed the claims file, that it was 
less likely than not that the dyshidrotic eczema was related 
to service.  Thus, the claim of entitlement to service 
connection for a skin disorder, claimed as a rash on the 
hands, is not well grounded, and must be denied.  See id.

The Board is aware that in the separation examination, dated 
May 1988, the examiner stated the veteran had multiple scars 
on his hands.  No medical professional has attributed any 
post service skin diagnosis to the inservice finding of 
multiple scars on the hands.

The only evidence that provides a nexus to service is the 
veteran's contentions that he developed a chronic skin 
disorder on his hands in service, which he continues to have.  
However, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran's diagnosis of dyshidrotic eczema 
is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in December 1995 and 
supplemental statements of the case in June 1996, January 
1999, and April 2000.  Additionally, the Board remanded these 
claims to the RO to allow him to submit additional evidence 
and to have him examined.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 77-
78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a skin disorder, claimed as a rash on the hands, is not 
well grounded, the doctrine of reasonable doubt has no 
application to this claim.





Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking 
increased evaluations, since his appeal arises from the 
original assignments of disability evaluations.  In a claim 
for a greater original evaluation after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  



(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The RO has evaluated the service-connected calluses of the 
right foot and calluses of the left foot by analogy under 
Diagnostic Code 5284.  Under that Diagnostic Code, moderate 
residuals of a foot injury warrant a 10 percent evaluation; 
moderately severe residuals warrant a 20 percent evaluation; 
and severe residuals warrant a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1999).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id.

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998. 62 Fed. 
Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7122).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the rating criteria in effect prior to January 12, 
1998, for evaluations of residuals of cold injury, Diagnostic 
Code 7122 provided for a 10 percent disability evaluation for 
mild symptoms, chilblains for bilateral involvement.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective prior to 
January 12, 1998).  For persistent moderate swelling, 
tenderness, redness, etc., a 30 percent evaluation was 
warranted for bilateral involvement.  Id.  For loss of toes 
or parts and persistent severe symptoms, a 50 percent 
evaluation was warranted for bilateral involvement.  Id.  

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective January 12, 
1998).  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 20 percent evaluation is 
warranted.  Id.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, then a 30 
percent evaluation is warranted.  Id.  

When evaluating residuals of a cold injury, each part 
affected is to be rated separately.  Id. at Note (2).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Increased Evaluation Analysis

Initially the Board finds that the veteran's claims for 
evaluations in excess of those initially assigned by are the 
RO for calluses of the left foot, calluses of the right foot, 
residuals of frostbite of both hands prior to January 12, 
1998, residuals of frostbite of the right hand as of January 
12, 1998, residuals of frostbite of the left hand as of 
January 12, 1998, and hemorrhoids are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities are sufficient 
to conclude that his claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the October 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claim.  He was 
afforded additional comprehensive examinations.  The Board is 
unaware of any additional evidence, VA or non-VA, which has 
not already been requested and/or obtained in connection with 
the current appeal.  

Calluses of the right and left feet

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
increased evaluations for calluses of the right foot and 
calluses of the left foot.  The veteran has described 
difficulty with walking when his calluses get too thick.  He 
gets them trimmed regularly.  

The veteran has described his feet as being painful with the 
calluses on them.  At the June 1997 hearing, he testified his 
calluses were getting worse and that he was unable to walk 
long distances because of his calluses.

When examined in August 1998, the examiner stated the veteran 
had calluses on his feet, but noted they had been pared down 
and were hardly noticeable.  The examiner determined the 
veteran's calluses were mild in severity.

The Board finds that such symptoms are indicative of no more 
than a moderate injury to each foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

An evaluation in excess of 10 percent for each foot is not 
warranted.  Even accepting the veteran's statements and 
testimony that it is difficult for him to ambulate, the 
veteran's feet have not been shown to be moderately severe to 
warrant a 20 percent evaluation for each foot.  See id.  In 
the August 1998 examination report, the examiner stated 
specifically that the veteran's calluses were mild in 
severity.  Thus, no more than a 10 percent evaluation for 
each foot is warranted.  See id.

The Board is aware that Diagnostic Code 5284 may contemplate 
range of motion and thus, the holding in DeLuca would apply 
under those circumstances.  However, here, the veteran's 
calluses of the right foot and calluses of the left foot are 
evaluated by analogy under Diagnostic Code 5284 and his 
specific residuals of a foot injury involve residuals of 
calluses on the feet, which do not contemplate limitation of 
motion.  Thus, the application of the holding in DeLuca would 
not apply to the veteran's claims for initial evaluations in 
excess of 10 percent for calluses of the right foot and 
calluses of the left foot.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).

The Board notes that in the April 2000 military medical 
facility record, the examiner stated the veteran was 
instructed to use balm on his feet to control his "severe 
skin condition."  The Board is unsure whether the examiner 
was addressing the veteran's calluses or his service-
connected bilateral tinea pedis and onychomycosis.  


Regardless, even if the examiner were addressing the 
veteran's calluses, the Board finds the August 1998 
examination report that the veteran's calluses were hardly 
noticeable and caused no more than mild symptoms to be more 
probative than the conclusory finding that he has a "severe 
skin condition."  Specifically, the August 1998 examination 
report is thorough in that the examiner reviewed the 
veteran's claims file, he examined the veteran, and he 
reported specific findings and made a determination that the 
veteran's calluses were mild in severity.  The April 2000 
record simply makes a conclusion without any evidence to 
substantiate the conclusion.

The veteran is competent to report his symptoms.  He has 
stated that his calluses prevent him from walking long 
distances.  The Board finds, however, that the VA examiner's 
finding in the August 1998 examination report that the 
calluses were mild in severity to be more probative than the 
veteran's statements and testimony.  

Therefore, to the extent the veteran, following the initial 
grant of service connection, asserted that he warranted 
increased evaluations for calluses of the right foot and 
calluses of the left foot, he was correct, and the RO granted 
a 10 percent evaluation for each foot.  However, to the 
extent that the veteran has asserted he warrants more than a 
10 percent evaluation for each foot, the Board finds the 
medical findings do not support his assertions for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial evaluations in excess of 10 percent for calluses of 
the right foot and calluses of the left foot.  Gilbert, 
1 Vet. App. at 53.


Initial compensable evaluation for 
residuals of frostbite of the right and 
left hands prior to January 12, 1998

After having carefully reviewed the evidence of record, the 
Board finds the evidence supports the grant of an initial 
evaluation of 10 percent for residuals of frostbite of the 
right and left hands from May 23, 1994, to January 11, 1998.  
When examined in July 1994, the examiner entered a diagnosis 
of frostbite injury to the hands with residuals of sensory 
radicular symptoms.  

At the June 1997 Board hearing, the veteran testified his 
hands bothered him all the time and complained of losing 
feeling in his hands.  Based on the veteran's testimony and 
the determination made by the examiner in the July 1994 
examination report, the Board finds a 10 percent evaluation 
is warranted for mild symptoms with bilateral involvement 
from May 23, 1994, to January 11, 1998.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (effective prior to January 12, 
1998).

However, an evaluation in excess of 10 percent is not 
warranted.  Prior to January 11, 1998, there is no showing 
that the veteran's residuals of frostbite of the right and 
left hands caused moderate swelling, tenderness, or redness.  
The veteran did not testify at the June 1997 hearing that he 
had any of those symptoms.  Thus, no more than a 10 percent 
evaluation is warranted for the bilateral involvement.  See 
id.

The Board notes that although the revised criteria would 
allow two, separate evaluations because both hands are 
involved, the revised criteria may not be applied prior to 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 1991 and Supp. 2000); see DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also McCay v. Brown, 
9 Vet. App. 183, 187 (1996) ("plain language of section 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).



The veteran is competent to report his symptoms.  To the 
extent that he has stated his hands were worse than the 
initial noncompensable evaluation assigned, he was correct, 
and the Board has granted a 10 percent evaluation from May 
23, 1994, to January 11, 1998.  To the extent he has implied 
that he warrants an initial evaluation in excess of 
10 percent for bilateral involvement of his hands, the Board 
finds the medical findings do not support his assertions for 
the reasons stated above.  Hatlestad, 1 Vet. App. 164.

Residuals of frostbite of the right and left hands
as of January 12, 1998

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against 
increased evaluations for residuals of frostbite of the right 
hand and residuals of frostbite of the left hand, as of 
January 12, 1998.  When examined in August 1998, the examiner 
stated the veteran's hands revealed the fingers to be cool 
and the palms to have palmar erythema.  There was no loss of 
sensation over the hands, bilaterally, and there was full 
range of motion of the fingers in both hands.  The examiner 
determined that the veteran's residuals of frostbite to the 
hands were mild in severity.  Thus, the Board finds that 
evaluations in excess of 10 percent for residuals of 
frostbite of the right hand and residuals of frostbite of the 
left hand are not warranted.  See 38 C.F.R. § 4.104 
Diagnostic Code 7122 (effective January 12, 1998).

Considering whether an increased evaluation is warranted 
under the previous criteria, the Board finds that the 
veteran's symptoms do not meet the 30 percent evaluation.  
Although palmar erythema was found at the time the veteran 
was examined in August 1988, the evidence, including the 
veteran's statements and testimony, have not shown that he 
has both persistent and moderate swelling, tenderness, 
redness, etc.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998).  The examiner's 
finding that the veteran's residuals of frostbite to his 
hands being only mild in severity would not warrant an 
evaluation under the previous criteria.  See id.

Considering the revised criteria, an evaluation in excess of 
10 percent for each hand is not warranted.  No medical 
professional has stated there has been tissue loss, nail 
abnormalities, or locally impaired sensation to warrant a 
20 percent evaluation for each hand.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).  When 
examined in August 1998, the examiner stated the veteran had 
good radial pulses and no other cutaneous or nail 
abnormalities.  Additionally, there was no loss of sensation 
over the hands, bilaterally.  Such findings do not establish 
a basis for evaluations in excess of 10 percent for residuals 
of frostbite of the right hand and residuals of frostbite of 
the left hand as of January 12, 1998.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he stated his hands warranted more than the 
initially assigned noncompensable evaluation, he was correct, 
and the RO granted a 10 percent disability evaluation for 
each hand, effective January 12, 1998.  To the extent that he 
has stated his hands warrant evaluations in excess of 
10 percent, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial evaluations in excess of 10 percent for residuals of 
frostbite of the right hand and residuals of frostbite of the 
left hand.  Gilbert, 1 Vet. App. at 53.

Hemorrhoids

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for hemorrhoids.  
At the time of the July 1994 examination, the veteran had a 
few skin tags in the perirectal area.  In June 1995, there 
were no external hemorrhoids, and the examiner noted he could 
not feel any internal hemorrhoids.  In September 1996, the 
veteran was found to have rectal polyps.

At the June 1997 Board hearing, the veteran stated he had 
hemorrhoidal bleeding two times per week and that his 
hemorrhoids itched and flared up occasionally.  

In June 1998, an internal hemorrhoid was found.  When 
examined in August 1998, the examiner stated there was no 
evidence of external hemorrhoids, a palpable mass fluctuance, 
or an area of tenderness.  The examiner made a final 
determination that the veteran's hemorrhoids were mild in 
severity.  .

The evidence in this case, which indicates intermittent 
reports of painful hemorrhoids, blood on the toilet paper 
approximately two times per week, and a determination by a 
medical professional that the hemorrhoids are mild do not 
reflect hemorrhoids which are more than large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.  The veteran's statements and testimony, even if 
accepted as true, do not provide a basis for an increased 
evaluation.

An evaluation in excess of 10 percent is not warranted.  The 
veteran has not reported persistent bleeding, nor has a 
medical professional noted such when the appellant has been 
examined.  As stated above, the veteran has alleged he has 
bleeding twice a week, and it is only seen on the tissue.  It 
has not been noted in medical records that the veteran is 
anemic, and no fissure has been reported by the veteran nor 
by a medical professional upon examination of the veteran.  
The veteran's hemorrhoids are no more than 10 percent 
disabling.

The veteran is competent to report his symptoms.  To the 
extent that the veteran stated he warranted more than the 
initial assignment of a noncompensable evaluation, he was 
correct, and the RO granted a 10 percent disability 
evaluation.  However, to the extent that the veteran has 
stated his service-connected hemorrhoids warrants more than a 
10 percent evaluation, the Board finds the medical findings 
do not support his assertions for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for hemorrhoids.  
Gilbert, 1 Vet. App. at 53.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
discussed them in light of the veteran's claims for increased 
compensation benefits for calluses of the right foot, 
calluses of the left foot, residuals of frostbite of the 
right hand, residuals of frostbite of the left hand, and 
hemorrhoids.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
calluses of the right foot, calluses of the left foot, 
residuals of frostbite of the right hand, residuals of 
frostbite of the left hand, or hemorrhoids have resulted in 
frequent hospitalizations or caused marked interference in 
employment.  The Board notes that the veteran is not working, 
but he has stated it is due to retirement.

In the August 1998 examination report, the examiner stated 
the veteran's hemorrhoids, residuals related to frostbite, 
and his calluses were all mild in severity.  Thus, the Board 
finds that the current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his service-connected disabilities.  A 10 percent 
disability evaluation contemplates mild symptoms as to each 
service-connected disability.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a skin disorder, 
claimed as a rash on the hands, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for calluses of the left foot is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for calluses of the right foot is denied.

Entitlement to an initial 10 percent evaluation for residuals 
of frostbite of both hands prior to January 12, 1998, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of frostbite of the right hand as of January 
12, 1998, is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for residuals of frostbite of the left hand as of January 12, 
1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1999, the RO granted service connection for 
hypertension and assigned a noncompensable evaluation, 
effective July 25, 1995.  The veteran submitted a VA Form 21-
4138, Statement in Support of Claim, which was received in 
March 1999, where he disagreed with the noncompensable 
evaluation.

When there has been an RO adjudication of a claim and a 
notice of disagreement therewith, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action

The RO should issue a statement of the 
case as to the claim for entitlement to 
an initial compensable evaluation for 
hypertension.  The RO should advise the 
veteran and his representative of the 
need to file a substantive appeal during 
the requisite period of time if appellate 
review is desired.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



